Title: To George Washington from Thomas Pleasants, Jr., 2 June 1788
From: Pleasants, Thomas Jr.
To: Washington, George



Sir
Raleigh 2d June 1788.

I have just recieved a Letter from Mr John Dydsbury, formerly a noted shoe & Boot Maker Pall-Mall London, but now residing at south Multon in Devonshire, requesting of me to procure him information of an allotment of Land made to Capt. Jacob Van Braam. and as your Exellencys name is mentioned, as having procured the land for Capt. Braam so I have taken the liberty of enclosing an extract of Mr Dydsbury Letter, as the most likely person to whom I could apply, to give me the information wanted, or to put me into the best way of obtaining it—

Which Will greatly oblige one, who is With great regard, and respect, Yr Most ob. Hble St

Thomas Pleasants jr

